Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Chu on September 27, 2021.
Claims
The claim set filed August 25, 2021 has been amended as follows: 

1. (Previously Presented) An article of footwear for grounding a human body to earth, comprising: 
an upper; 
a sole having an outer sole face distal to said upper and an inner sole face proximate to said upper; 
an electrically conductive portion extending through said sole from said outer sole face toward said inner sole face; and 
an electrically conductive layer extending over a portion of said inner sole face, 

wherein said sole comprises a stud receiving portion, and 
wherein said electrically conductive portion is a threaded screw stud being comprised of a threaded retaining insert, said body portion, and said shaft being disposed through said body portion and having a threaded end removably 4engaged with said sole structure and an exposed ground contacting portion end opposite said threaded end, said body portion having a truncated cone shape.  

6. (Previously Presented) The article of footwear as claimed in claim 1, wherein said stud receiving portion is molded within material of said sole.  

10. (Previously Presented) The article of footwear as claimed in claim 1, wherein said body portion comprises projections so as to engage with a complementary shaped tool.  

11. (Previously Presented) The article of footwear as claimed in claim 1, wherein said body portion comprises an annular shoulder, wherein said stud receiving portion has an outer face, and wherein said annular shoulder has a fully screwed position with said outer face meeting said annular shoulder.  

an upper; 
a sole having an outer sole face distal to said upper and an inner sole face proximate to said upper; 
an electrically conductive portion extending through said sole from said outer sole face toward said inner sole face, 
5wherein said electrically conductive portion is a threaded screw stud being comprised of a threaded retaining insert, a body portion, and a shaft being disposed through said body portion and having a threaded end removably engaged within said sole structure and an exposed ground contacting portion end opposite said threaded end, said body portion having a truncated cone shape; and 
an electrically conductive layer extending over a portion of said inner sole face so as to form an electrical conduction path to ground relationship from said inner sole face to said shaft through said electrically conductive layer, 
wherein said sole comprises a stud receiving portion; and 
a slit in said inner sole face, said electrically conductive portion extending through the stud receiving portion, 
wherein said threaded end has a lug having a projection positioned through said slit in said inner sole face. 
 
13. (Previously Presented) The article of footwear as claimed in claim 12, further comprising: a conductive wire having one wire end connected to said lug so as to form 

15. (Currently Amended) The article of footwear as claimed in claim 13, further comprising: 6an adjacent electrically conductive portion extending through said sole from said outer sole face toward said inner sole face, wherein said 

16. (Previously Presented) The article of footwear as claimed in claim 15, wherein said loop is positioned in a flat configuration aligned with said inner sole face.  

18. (Previously Presented) The article of footwear as claimed in claim 15, further comprising: another electrically conductive portion extending through said sole from said outer sole face toward said inner sole face; and another adjacent electrically conductive portion extending through said sole from said outer sole face toward said inner sole face so as to form another loop between said another electrically conductive portion and said another adjacent conductive portion, wherein said loop and said another loop are positioned adjacent to said inner sole face.  
  
21. (Previously Presented) The article of footwear as claimed in claim 15, wherein said loop has a convoluted path.  


23. (Previously Presented) The article of footwear as claimed in claim 18, wherein said sole is comprised of a heel portion, and an instep portion, said loop being in said heel portion, said another loop being in said instep portion.  

28. (Previously Presented) The article of footwear as claimed in claim 1, wherein said electrically conductive layer comprises a layer of conductive tape, the article further comprising: 
an insole being positioned above said layer of conductive tape and being comprised of a cushioning layer formed from a woven fabric material, said woven fabric material being comprised of a conductive yarn.  

36. (Previously Presented) The article of footwear as claimed in claim 1, further comprising: a soluble coating being applied to said upper and said sole, said soluble coating being comprised of a conductive compound.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed over the prior art of record as none of them, alone or in combination, disclose an article of footwear with an upper, a sole, electronically conductive portions comprised of threaded screw studs with threaded ends having a lug projecting through an opening in the upper face of the sole, and the conductive portions extending entirely 
3544841) and Sanchez (US 2016/0021981). Franey does not teach electronically conductive portions comprised of threaded screw studs with threaded ends having a lug projecting through an opening in the upper face of the sole, and the conductive portions extending entirely through the sole and disposed in stud receiving portion. Peel teaches electronically conductive portions comprised of threaded screw studs, but does not teach the threaded screw studs with threaded ends having a lug projecting through an opening in the upper face of the sole. Sanchez teaches threaded screw studs with threaded ends but also does not teach the threaded ends having a lug projecting through an opening in the upper face of the sole. Modifying Franey, Peel, or Sanchez to have the claimed structure would be hindsight reconstruction based on Applicant's own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673.  The examiner can normally be reached on Monday-Friday 8AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732                                                                                                                                                                                                         ha